DETAILED ACTION
The present office action is responsive to communications received on 07/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1- 25, 38 were canceled.
Claim 46 is new.
Claims 26, 39-40, 42-43 and 45 were amended.
Claims 26-37 and 39-46 are pending.

Response to Arguments
With respect to the 35 USC § 103 applicant arguments: applicant’s amendments necessitated new grounds of rejection wherein the prior art Storer et al. (US 8930648 B1), which was used to reject some of the dependent claims, and new prior art based on updated search Maheshwari et al. (US 20100228999 A1) were used to disclose the amended independent claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-35, 39-42 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley et al. (US 20030126122 A1) hereinafter referred to as Bosley in view of Orenstein et al. (US 20110191300 A1) hereinafter referred to as Orenstein and in view of Miyata (US 20120254215 A1) hereinafter referred to as Miyata and further in view of Storer et al. (US 8930648 B1) hereinafter referred to as Storer and further in view of Maheshwari et al. (US 20100228999 A1) hereinafter referred to as Maheshwari.

With respect to claim 26 Bosley discloses: A method comprising: in a multi-cloud computing environment comprising a plurality of cloud platforms with each cloud platform comprising one or more nodes (Bosley Fig. 3 illustrates cubes of multi-cloud computing environment such as 304 wherein each one comprises smaller cubes comprising of nodes such as 201, support found in multiple paragraphs such as Bosley ¶47).
and wherein at least a subset of nodes in the multi-cloud computing environment are part of a decentralized metadata database framework; (Bosely abstract discloses with respect to the network structure illustrated in Figs. 1-5 wherein each cloud as illustrated comprises at least a subset of nodes “The method provides dynamic insertion, lookup, retrieval, and deletion of participating nodes, objects and associated metadata in a completely decentralized fashion” wherein the subset of nodes is referred to as a “neighborhood” in the prior art such as in Bosley ¶39. The data recited in the prior art is stored on databases Bosley ¶128).
storing, in a given decentralized metadata database component of a given node of the subset of nodes, a set of metadata records corresponding to protected data stored as replicas across the plurality of cloud platforms, (Bosley ¶39 discloses “we will replicate the information to larger neighborhoods”. Bosley ¶147-149 and 205 discloses protected data stored, on a host node, metadata which is replicated and shared with other nodes wherein the nodes are a subset of nodes interacting with other nodes across a plurality of cloud platforms of neighborhoods as mapped before).
maintaining, in a given data protection engine of the given node, a node state, (Bosley paragraph ¶63 discloses that each node has a set of direct contacts wherein paragraph ¶83 and ¶141 disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley ¶144 discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor, (Bosley ¶143 discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein: (i) receipt of a protected data access request, (Bosley ¶147 discloses files that can be requested, which are protected by hashing).
(ii) the one or more data protection policies control placement of the one or more replicas of the protected data across the plurality of cloud platforms; (Bosley ¶147-148 disclose determining which nodes should a copy of the data be stored on based on location).
(iii) the given data protection engine publishes the node state of the given node to other nodes of the subset of nodes, the node state comprising location awareness data indicating a logical subdivision (Bosley [0034] discloses “create local "neighborhoods", or groups of nodes, of manageable size, so that each neighborhood proactively replicates the local index and contact information for the machines in the neighborhood, via broadcast (likely through multicast). Thus, nodes will frequently die, but the neighborhood is large enough that it is highly improbable that all of a neighborhood disappears before the network is given a chance to react. (In other portions of this application and the claims that follow we also refer to such neighborhoods as "logical nodes".” Wherein the neighborhoods logical nodes are mapped to the logical subdivisions comprising a plurality of neighborhoods mapped to plurality of cloud platforms and Bosley Fig. 9 illustrates that the neighborhood data is shared).
and a physical location in the multi-cloud computing environment at which the given node operates; (Bosley [0131 and 0133] disclose that geographical location could be incorporated as part of the data illustrated in Fig. 9 as it recites “Traffic management A distributed geographic or network location service can be built on top of the network or accessed from various central servers. This service can be used when choosing which client to download from, in order to conserve bandwidth.” Which is interpreted that since choosing a client is based on geographical location then it is part of the shared location awareness data).
and responding to the protected data access request by the given data protection engine of the given node, wherein responding to the protected data access request comprises causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request; (Bosley ¶148 and claim 23 disclose responding to data access request from a node and determining appropriate neighborhood file location based on program instructions to retrieve the data from certain node(s) wherein “receiving a request for information associated with a file having a given index value, which includes an indication of the network location of the node that has generated such a request; responding to such a file-by-index request, if the index value of the requested file falls within the subset of the index address space associated with the node, by sending to the node that sent the request information on a set of one or more copies of all or part of the file listed in the requested file's entry, including the network address of node's storing those copies; wherein said selecting on which file copies to send information to the requesting node includes making said selections as a function of the apparent appropriateness of the network location at which a given file copy is stored given the network location of the requesting node.”).
wherein the method is implemented via one or more processing devices each comprising a processor coupled to a memory. (Bosley as shown in Fig. 1 the different types of nodes, such as personal computers, smart phones and watches, which must have a processor coupled with a memory).
Bosley does not explicitly disclose: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes;
However, Orenstein in an analogous art discloses: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes; (Orenstein ¶30 discloses “the metadata managers in a cluster act as a distributed database, managing all archive objects”. Additionally, Orenstein ¶86 discloses “metadata information preferably is replicated across multiple nodes, where each node is directly responsible for managing some percentage of all cluster metadata, and copies this data to a set number of other nodes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes as disclosed by Orenstein since this design ensures high availability of the metadata even upon a number of simultaneous node failures, see Orenstein ¶14.
Bosley does not explicitly disclose: the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies;
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein: (i) in response to receipt of a protected data access request, the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies; (Miyata ¶11 and ¶73 disclose server retrieving data corresponding to metadata and the status of the storage units on which the metadata is located whether they are in active or inactive state in response to a data request and checks the states of different storage units to determine to give preference to data in active state. See also Miyata ¶84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request as disclosed by Miyata in order to improve lower power consumption in a distributed file system (see Miyata ¶9).
Bosley does not explicitly disclose: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm;
However, Storer in an analogous art discloses: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm; (Storer column 6 lines 39-60 disclose metadata nodes comprising nodes wherein “a current version of the global chunk data structure 380 is used for deduplication during the current epoch and delta chunk data structures 385A, 3805B are maintained to record changes between the versions of the global chunk data structure 380 for the current epoch and the next epoch.” And the process is being performed on a write data object, mapped to protected data, request to be added to the cluster, mapped to multi-cloud environment, per column 7 lines 44-50 and illustrated in Fig. 1. See Storer Figs. 4-9 that discloses main concepts of the prior art).
wherein the version control algorithm, responsive to adding a new version of a given file: initiates the content defined chunking data deduplication algorithm to perform block level data deduplication for the new version of the given file and determine one or more changed file blocks in the new version of the given file; (Storer column 7 line 60 to column 8 line 20 disclose adding a new fingerprint which is metadata used by the prior art to identify data version when a change is made, as understood by the examiner, and the cited portion discloses a chunk deduplication is performed based on comparing chunk fingerprints).
generates metadata for the new version of the given file, the metadata describing the one or more changed file blocks in the new version of the given file; (Storer column 7 lines 35-40 disclose “generating fingerprints of the data” wherein fingerprints are and Storer column 9 lines 10-40 “After all delta chunk data structures on the metadata nodes are incorporated into the global chunk data structure, the metadata node updates an epoch indication for its portion of the global chunk data structure to a new value (603). The epoch indication indicates a version of the global chunk data structure. The metadata nodes whose portions of the global chunk data structure are updated in step 602 further sends signals to the other metadata nodes whose portions of the global chunk data structure are not changed in step 602 to increment the epoch indications of their respective portions of the global chunk data structure to the new value (604).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein and Miyata as combined above with wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm as disclosed by Storer for better utilization of memory space (see Storer column 2 lines 25-55).
Storer does not explicitly disclose: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file;
However, Maheshwari in an analogous art discloses: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file; (Maheshwari emphasized in ¶8 that their solution pertains to providing a solution resistant to traffic monitoring in a “log-structured storage” wherein a log is interpreted as a metadata storage. Furthermore, ¶65-67 disclose “chunk store uses a chunk map to locate and validate the chunks. When a chunk is written, it is hashed and encrypted, and the map is updated. When a chunk is read, it is decrypted and validated against the map. Tamper-detection is provided by creating a path of hash links from the trusted store to every current chunk version. There is a hash link from one object to another if the first object contains a hash of the second. If an object is linked to another object via one or more links using a collision-resistant hash algorithm … The hash links are embedded in the chunk map and the log”. Which is interpreted that when each chunk is updated its previous version becomes obsolete and a new hash link points the logs to the new version. See also Maheshwari ¶94-95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein, Miyata and Storer as combined above with adding a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file as disclosed by Maheshwari to provide a collision-resistant hash algorithm, wherein it will be computationally difficult to change a second object without changing the state of the first or breaking a hash link (see Maheshwari ¶66) another advantage is that it is possible to validate a chunk without decrypting it (see Maheshwari ¶76 ).

With respect to claim 27 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request comprises causing the given node to provide said at least a portion of the data requested by the protected data access request. (Bosley ¶148-149 discloses determining node(s) to share a copy of the data based on another node request based on the location criteria and hash protection).

With respect to claim 28 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request comprises causing at least one node other than the given node to provide said at least a portion of the data requested by the protected data access request. (Bosley ¶148-149 discloses determining a list of node(s) to share a copy of the data based on requesting node request. The list of nodes is interpreted that the providing nodes are different from each other and are interpreted that the requesting node is different from copy providing node).

With respect to claim 29 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request comprises causing the given node to provide a first portion of the data requested by the protected data access request and causing at least one node other than the given node to provide at least a second portion of the data requested by the protected data access request. (Miyata ¶46 discloses nodes storing divided files and ¶47 discloses “When a client 1 accesses a desired file, first, the client 1 transmits a search request. More specifically, the client 1 transmits a file name to the metadata server 2. The metadata server 2 searches for objects forming a file corresponding to the file name and transmits object identifiers and node identifiers of the storage nodes 3 storing the individual objects to the client 1. The client 1 requests the storage nodes 3 for objects, by using the node identifiers and the object identifiers obtained from the metadata server 2. After obtaining desired objects, the client 1 combines these objects to acquire the desired file.”)

With respect to claim 30 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein the one or more of the subset of nodes is further selected based at least in part on a replica selection policy, the replica selection policy specifying which of the one or more replicas from which to provide said at least a portion of the data requested by the protected data access request based on a location of a source of the protected data access request and locations of the one or more replicas of the protected data. (Bosley ¶147-148 disclose specifying which node(s) that have the requested copy based on its location from the requesting node, which is interpreted as location of the request and location of the protected copy).

With respect to claim 31 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 30, wherein the replica selection policy specifies that the one or more replicas from which to provide said at least a portion of the data requested by the protected data access request should be in a same cloud platform as the source of the protected data access request if available. (Bosley ¶147-148 disclose “shared neighborhood data includes a neighborhood address mask” wherein data is requested from the closest nodes based on the address mask that identifies the neighborhood interpreted as same cloud platform).

With respect to claim 32 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 30, wherein the replica selection policy specifies that the one or more replicas from which to provide said at least a portion of the data requested by the protected data access request should be in at least one of a same network subnet and a same rack as the source of the protected data access request if available. (Bosley Fig. 11 discloses nodes identified by neighborhood mask and network address mapped to a subnet. ¶131-133 disclose “A distributed geographic or network location service can be built on top of the network or accessed from various central servers. This service can be used when choosing which client to download from” mapped to a same rack since they are classified as same geographic location. See also Bosley ¶147-148).

With respect to claim 33 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein the one or more data protection policies specify a set of data protection parameters, the set of data protection parameters comprising a data protection mode parameter specifying whether the one or more replicas of the protected data are to be stored on two or more different clouds in the multi-cloud environment, in a same cloud in the multi-cloud environment, or in a same data center of a same cloud in the multi-cloud environment. (Bosley Fig. 21 illustrates policy to merge two neighborhoods, mapped to two different clouds in the multi-cloud environment, wherein once two neighborhoods are merged the nodes would download complete copy of shared neighborhood data as per the policy 1014 illustrated in Bosley Fig. 10).

With respect to claim 34 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 33, wherein the set of data protection parameters further comprises a duplication factor specifying a number of the one or more replicas of the protected data to be stored in the multi-cloud environment. (Orenstein ¶45 discloses metadata copies are stored into regions wherein ¶46 discloses “The number of backup copies is controlled by the metadataTPOF (or "TPOF") configuration parameter, as has been described. Preferably, region copies are distributed across all the nodes of the cluster so as to balance the number of authoritative region copies per node, and to balance the number of total region copies per node.” Wherein each region cluster is interpreted as a cloud environment).

With respect to claim 35 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 34, wherein the set of data protection parameters further comprises an interval specifying how often each node of the subset of nodes checks the state of the one or more replicas of the protected data. (Bosley ¶149 “This index refresh time is preferably set to shorter periods of time when the file is first stored on a given node and its refresh time grows longer as the length of time the file has been continuously available on that node grows. The consecutive refresh number 994 shown in FIG. 9 indicates the number of refresh periods that the file copy has been continuously available to the network from the current node, and it is used in determining how long index refresh times should be set. As is described above each node should refresh the entry expiration date 976 associated with each of its files, by the index refresh time so as to prevent the entry for any associated file copies from being removed from the list of nodes storing a copy of those files 964” wherein the set refresh rate is how often each node checks the state of data copies it has).

With respect to claim 39 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 26, wherein the protected data access request comprises a request for a first file comprising two or more file blocks, wherein at least one of the two or more file blocks is obtained from at least one replica of a second file having at least one file block that is the same as one of the two or more file blocks of the first file. (Storer column 6 lines 19-65 disclose copied chunks of data from other nodes and deduplicating a replica of any of the chunks of data wherein a “byte-by-byte comparison of the chunks” is performed).

With respect to claim 40 Bosley discloses: An article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform: in a multi-cloud computing environment comprising a plurality of cloud platforms with each cloud platform comprising one or more nodes (Bosley Fig. 3 illustrates cubes of multi-cloud computing environment such as 304 wherein each one comprises smaller cubes comprising of nodes such as 201, support found in multiple paragraphs such as Bosley ¶47).
and wherein at least a subset of nodes in the multi-cloud computing environment are part of a decentralized metadata database framework; (Bosely abstract discloses with respect to the network structure illustrated in Figs. 1-5 wherein each cloud as illustrated comprises at least a subset of nodes “The method provides dynamic insertion, lookup, retrieval, and deletion of participating nodes, objects and associated metadata in a completely decentralized fashion” wherein the subset of nodes is referred to as a “neighborhood” in the prior art such as in Bosley ¶39. The data recited in the prior art is stored on databases Bosley ¶128).
storing, in a given decentralized metadata database component of a given node of the subset of nodes, a set of metadata records corresponding to protected data stored as replicas across the plurality of cloud platforms, (Bosley ¶39 discloses “we will replicate the information to larger neighborhoods”. Bosley ¶147-149 and 205 discloses protected data stored, on a host node, metadata which is replicated and shared with other nodes wherein the nodes are a subset of nodes interacting with other nodes across a plurality of cloud platforms of neighborhoods as mapped before).
maintaining, in a given data protection engine of the given node, a node state, (Bosley paragraph ¶63 discloses that each node has a set of direct contacts wherein paragraph ¶83 and ¶141 disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley ¶144 discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor, (Bosley ¶143 discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein: (i) receipt of a protected data access request (Bosley ¶147 discloses files that can be requested, which are protected by hashing).
(ii) the one or more data protection policies control placement of the one or more replicas of the protected data across the plurality of cloud platforms; (Bosley ¶147-148 disclose determining which nodes should a copy of the data be stored on based on location).
(iii) the given data protection engine publishes the node state of the given node to other nodes of the subset of nodes, the node state comprising location awareness data indicating a logical subdivision (Bosley [0034] discloses “create local "neighborhoods", or groups of nodes, of manageable size, so that each neighborhood proactively replicates the local index and contact information for the machines in the neighborhood, via broadcast (likely through multicast). Thus, nodes will frequently die, but the neighborhood is large enough that it is highly improbable that all of a neighborhood disappears before the network is given a chance to react. (In other portions of this application and the claims that follow we also refer to such neighborhoods as "logical nodes".” Wherein the neighborhoods logical nodes are mapped to the logical subdivisions comprising a plurality of neighborhoods mapped to plurality of cloud platforms and Bosley Fig. 9 illustrates that the neighborhood data is shared).
and a physical location in the multi-cloud computing environment at which the given node operates; (Bosley [0131 and 0133] disclose that geographical location could be incorporated as part of the data illustrated in Fig. 9 as it recites “Traffic management A distributed geographic or network location service can be built on top of the network or accessed from various central servers. This service can be used when choosing which client to download from, in order to conserve bandwidth.” Which is interpreted that since choosing a client is based on geographical location then it is part of the shared location awareness data).
and responding to the protected data access request by the given data protection engine of the given node, wherein responding to the protected data access request comprises causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request. (Bosley ¶148 and claim 23 disclose responding to data access request from a node and determining appropriate neighborhood file location based on program instructions to retrieve the data from certain node(s) wherein “receiving a request for information associated with a file having a given index value, which includes an indication of the network location of the node that has generated such a request; responding to such a file-by-index request, if the index value of the requested file falls within the subset of the index address space associated with the node, by sending to the node that sent the request information on a set of one or more copies of all or part of the file listed in the requested file's entry, including the network address of node's storing those copies; wherein said selecting on which file copies to send information to the requesting node includes making said selections as a function of the apparent appropriateness of the network location at which a given file copy is stored given the network location of the requesting node.”).
Bosley does not explicitly disclose: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes;
However, Orenstein in an analogous art discloses: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes; (Orenstein ¶30 discloses “the metadata managers in a cluster act as a distributed database, managing all archive objects”. Additionally, Orenstein ¶86 discloses “metadata information preferably is replicated across multiple nodes, where each node is directly responsible for managing some percentage of all cluster metadata, and copies this data to a set number of other nodes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes as disclosed by Orenstein since this design ensures high availability of the metadata even upon a number of simultaneous node failures, see Orenstein ¶14.
Bosley does not explicitly disclose: the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies;
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein: (i) in response to receipt of a protected data access request, the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies; (Miyata ¶11 and ¶73 disclose server retrieving data corresponding to metadata and the status of the storage units on which the metadata is located whether they are in active or inactive state in response to a data request and checks the states of different storage units to determine to give preference to data in active state. See also Miyata ¶84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request as disclosed by Miyata in order to improve lower power consumption in a distributed file system (see Miyata ¶9).
Bosley does not explicitly disclose: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm.
However, Storer in an analogous art discloses: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm; (Storer column 6 lines 39-60 disclose metadata nodes comprising nodes wherein “a current version of the global chunk data structure 380 is used for deduplication during the current epoch and delta chunk data structures 385A, 3805B are maintained to record changes between the versions of the global chunk data structure 380 for the current epoch and the next epoch.” And the process is being performed on a write data object, mapped to protected data, request to be added to the cluster, mapped to multi-cloud environment, per column 7 lines 44-50 and illustrated in Storer Fig. 1. See Storer Figs. 4-9 that discloses main concepts of the prior art).
wherein the version control algorithm, responsive to adding a new version of a given file: initiates the content defined chunking data deduplication algorithm to perform block level data deduplication for the new version of the given file and determine one or more changed file blocks in the new version of the given file; (Storer column 7 line 60 to column 8 line 20 disclose adding a new fingerprint which is metadata used by the prior art to identify data version when a change is made, as understood by the examiner, and the cited portion discloses a chunk deduplication is performed based on comparing chunk fingerprints).
generates metadata for the new version of the given file, the metadata describing the one or more changed file blocks in the new version of the given file; (Storer column 7 lines 35-40 disclose “generating fingerprints of the data” wherein fingerprints are and Storer column 9 lines 10-40 “After all delta chunk data structures on the metadata nodes are incorporated into the global chunk data structure, the metadata node updates an epoch indication for its portion of the global chunk data structure to a new value (603). The epoch indication indicates a version of the global chunk data structure. The metadata nodes whose portions of the global chunk data structure are updated in step 602 further sends signals to the other metadata nodes whose portions of the global chunk data structure are not changed in step 602 to increment the epoch indications of their respective portions of the global chunk data structure to the new value (604).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein and Miyata as combined above with wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm as disclosed by Storer for better utilization of memory space (see Storer column 2 lines 25-55).
Storer does not explicitly disclose: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file;
However, Maheshwari in an analogous art discloses: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file; (Maheshwari emphasized in ¶8 that their solution pertains to providing a solution resistant to traffic monitoring in a “log-structured storage” wherein a log is interpreted as a metadata storage. Furthermore, ¶65-67 disclose “chunk store uses a chunk map to locate and validate the chunks. When a chunk is written, it is hashed and encrypted, and the map is updated. When a chunk is read, it is decrypted and validated against the map. Tamper-detection is provided by creating a path of hash links from the trusted store to every current chunk version. There is a hash link from one object to another if the first object contains a hash of the second. If an object is linked to another object via one or more links using a collision-resistant hash algorithm … The hash links are embedded in the chunk map and the log”. Which is interpreted that when each chunk is updated its previous version becomes obsolete and a new hash link points the logs to the new version. See also Maheshwari ¶94-95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein, Miyata and Storer as combined above with adding a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file as disclosed by Maheshwari to provide a collision-resistant hash algorithm, wherein it will be computationally difficult to change a second object without changing the state of the first or breaking a hash link (see Maheshwari ¶66) another advantage is that it is possible to validate a chunk without decrypting it (see Maheshwari ¶76 ).

With respect to claim 41 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The article of manufacture of claim 40, wherein the one or more of the subset of nodes is further selected based at least in part on a replica selection policy, the replica selection policy specifying which of the one or more replicas from which to provide said at least a portion of the data requested by the protected data access request based on a location of a source of the protected data access request and locations of the one or more replicas of the protected data. (Bosley ¶147-148 disclose specifying which node(s) that have the requested copy based on its location from the requesting node, which is interpreted as location of the request and location of the protected copy).

With respect to claim 42 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The article of manufacture of claim 40, wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm that deduplicates the protected data at a block level in each node of the set of nodes, (Storer column 6 lines 19-65 disclose deduplicate data chunks identified in each node in a set of nodes).
and wherein the protected data access request comprises a request for a first file comprising two or more file blocks, wherein at least one of the two or more file blocks is obtained from at least one replica of a second file having at least one file block that is the same as one of the two or more file blocks of the first file. (Storer column 6 lines 19-65 disclose copied chunks of data from other nodes and deduplicating a replica of any of the chunks of data wherein a “byte-by-byte comparison of the chunks” is performed).

With respect to claim 43 Bosley discloses: A system comprising: one or more processing devices including a processor coupled to memory and configured to: in a multi-cloud computing environment comprising a plurality of cloud platforms with each cloud platform comprising one or more nodes (Bosley Fig. 3 illustrates cubes of multi-cloud computing environment such as 304 wherein each one comprises smaller cubes comprising of nodes such as 201, support found in multiple paragraphs such as Bosley ¶47).
and wherein at least a subset of nodes in the multi-cloud computing environment are part of a decentralized metadata database framework; (Bosely abstract discloses with respect to the network structure illustrated in Figs. 1-5 wherein each cloud as illustrated comprises at least a subset of nodes “The method provides dynamic insertion, lookup, retrieval, and deletion of participating nodes, objects and associated metadata in a completely decentralized fashion” wherein the subset of nodes is referred to as a “neighborhood” in the prior art such as in Bosley ¶39. The data recited in the prior art is stored on databases Bosley ¶128).
storing, in a given decentralized metadata database component of a given node of the subset of nodes, a set of metadata records corresponding to protected data stored as replicas across the plurality of cloud platforms, (Bosley ¶39 discloses “we will replicate the information to larger neighborhoods”. Bosley ¶147-149 and 205 discloses protected data stored, on a host node, metadata which is replicated and shared with other nodes wherein the nodes are a subset of nodes interacting with other nodes across a plurality of cloud platforms of neighborhoods as mapped before).
maintaining, in a given data protection engine of the given node, a node state, (Bosley paragraph ¶63 discloses that each node has a set of direct contacts wherein paragraph ¶83 and ¶141 disclose each node knows information about the other nodes such as if the node was alive, which means that each node includes data on the state of other nodes to which the node is connected).
one or more data protection policies, (Bosley ¶144 discloses each node providing redundancy to prevent information loss wherein the policies are illustrated in Fig. 9).
and a distributed state monitor, (Bosley ¶143 discloses nodes sharing the contact information with other nodes, which means that the data of the state monitor is distributed).
wherein: (i) receipt of a protected data access request, (Bosley ¶147 discloses files that can be requested, which are protected by hashing).
(ii) the one or more data protection policies control placement of the one or more replicas of the protected data across the plurality of cloud platforms; (Bosley ¶147-148 disclose determining which nodes should a copy of the data be stored on based on location).
(iii) the given data protection engine publishes the node state of the given node to other nodes of the subset of nodes, the node state comprising location awareness data indicating a logical subdivision (Bosley [0034] discloses “create local "neighborhoods", or groups of nodes, of manageable size, so that each neighborhood proactively replicates the local index and contact information for the machines in the neighborhood, via broadcast (likely through multicast). Thus, nodes will frequently die, but the neighborhood is large enough that it is highly improbable that all of a neighborhood disappears before the network is given a chance to react. (In other portions of this application and the claims that follow we also refer to such neighborhoods as "logical nodes".” Wherein the neighborhoods logical nodes are mapped to the logical subdivisions comprising a plurality of neighborhoods mapped to plurality of cloud platforms and Bosley Fig. 9 illustrates that the neighborhood data is shared).
and a physical location in the multi-cloud computing environment at which the given node operates; (Bosley [0131 and 0133] disclose that geographical location could be incorporated as part of the data illustrated in Fig. 9 as it recites “Traffic management A distributed geographic or network location service can be built on top of the network or accessed from various central servers. This service can be used when choosing which client to download from, in order to conserve bandwidth.” Which is interpreted that since choosing a client is based on geographical location then it is part of the shared location awareness data).
and responding to the protected data access request by the given data protection engine of the given node, wherein responding to the protected data access request comprises causing one or more of the subset of nodes selected based at least in part on the location awareness data and the one or more data protection policies to provide at least a portion of data requested by the protected data access request. (Bosley ¶148 and claim 23 disclose responding to data access request from a node and determining appropriate neighborhood file location based on program instructions to retrieve the data from certain node(s) wherein “receiving a request for information associated with a file having a given index value, which includes an indication of the network location of the node that has generated such a request; responding to such a file-by-index request, if the index value of the requested file falls within the subset of the index address space associated with the node, by sending to the node that sent the request information on a set of one or more copies of all or part of the file listed in the requested file's entry, including the network address of node's storing those copies; wherein said selecting on which file copies to send information to the requesting node includes making said selections as a function of the apparent appropriateness of the network location at which a given file copy is stored given the network location of the requesting node.”).
Bosley does not explicitly disclose: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes;
However, Orenstein in an analogous art discloses: wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes; (Orenstein ¶30 discloses “the metadata managers in a cluster act as a distributed database, managing all archive objects”. Additionally, Orenstein ¶86 discloses “metadata information preferably is replicated across multiple nodes, where each node is directly responsible for managing some percentage of all cluster metadata, and copies this data to a set number of other nodes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein at least a given metadata record in the set of metadata records stored in the given decentralized metadata database component of the given node comprises metadata that is the same as at least some metadata in a metadata record stored in at least another decentralized metadata database component of another node of the subset of nodes as disclosed by Orenstein since this design ensures high availability of the metadata even upon a number of simultaneous node failures, see Orenstein ¶14.
Bosley does not explicitly disclose: the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies;
However, Miyata [0003] in an analogous art teaching distributed file system comprising metadata, discloses: wherein: (i) in response to receipt of a protected data access request, the distributed state monitor of the given data protection engine checks the state of protected data prior to responding to the protected data access request by checking a state of one or more replicas of the protected data against the one or more data protection policies; (Miyata ¶11 and ¶73 disclose server retrieving data corresponding to metadata and the status of the storage units on which the metadata is located whether they are in active or inactive state in response to a data request and checks the states of different storage units to determine to give preference to data in active state. See also Miyata ¶84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley wherein, in response to a protected data access request from a client, the distributed state monitor of a given node checks the state of protected data prior to responding to the protected data access request as disclosed by Miyata in order to improve lower power consumption in a distributed file system (see Miyata ¶9).
Bosley does not explicitly disclose: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm.
However, Storer in an analogous art discloses: wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm; (Storer column 6 lines 39-60 disclose metadata nodes comprising nodes wherein “a current version of the global chunk data structure 380 is used for deduplication during the current epoch and delta chunk data structures 385A, 3805B are maintained to record changes between the versions of the global chunk data structure 380 for the current epoch and the next epoch.” And the process is being performed on a write data object, mapped to protected data, request to be added to the cluster, mapped to multi-cloud environment, per column 7 lines 44-50 and illustrated in Fig. 1. See Storer Figs. 4-9 that discloses main concepts of the prior art).
wherein the version control algorithm, responsive to adding a new version of a given file: initiates the content defined chunking data deduplication algorithm to perform block level data deduplication for the new version of the given file and determine one or more changed file blocks in the new version of the given file; (Storer column 7 line 60 to column 8 line 20 disclose adding a new fingerprint which is metadata used by the prior art to identify data version when a change is made, as understood by the examiner, and the cited portion discloses a chunk deduplication is performed based on comparing chunk fingerprints).
generates metadata for the new version of the given file, the metadata describing the one or more changed file blocks in the new version of the given file; (Storer column 7 lines 35-40 disclose “generating fingerprints of the data” wherein fingerprints are and Storer column 9 lines 10-40 “After all delta chunk data structures on the metadata nodes are incorporated into the global chunk data structure, the metadata node updates an epoch indication for its portion of the global chunk data structure to a new value (603). The epoch indication indicates a version of the global chunk data structure. The metadata nodes whose portions of the global chunk data structure are updated in step 602 further sends signals to the other metadata nodes whose portions of the global chunk data structure are not changed in step 602 to increment the epoch indications of their respective portions of the global chunk data structure to the new value (604).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein and Miyata as combined above with wherein the protected data is stored in the multi-cloud environment in accordance with a content defined chunking data deduplication algorithm and a version control algorithm as disclosed by Storer for better utilization of memory space (see Storer column 2 lines 25-55).
Storer does not explicitly disclose: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file;
However, Maheshwari in an analogous art discloses: and adds a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file; (Maheshwari emphasized in ¶8 that their solution pertains to providing a solution resistant to traffic monitoring in a “log-structured storage” wherein a log is interpreted as a metadata storage. Furthermore, ¶65-67 disclose “chunk store uses a chunk map to locate and validate the chunks. When a chunk is written, it is hashed and encrypted, and the map is updated. When a chunk is read, it is decrypted and validated against the map. Tamper-detection is provided by creating a path of hash links from the trusted store to every current chunk version. There is a hash link from one object to another if the first object contains a hash of the second. If an object is linked to another object via one or more links using a collision-resistant hash algorithm … The hash links are embedded in the chunk map and the log”. Which is interpreted that when each chunk is updated its previous version becomes obsolete and a new hash link points the logs to the new version. See also Maheshwari ¶94-95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein, Miyata and Storer as combined above with adding a hash link from the metadata for the new version of the given file to metadata for a previous version of the given file as disclosed by Maheshwari to provide a collision-resistant hash algorithm, wherein it will be computationally difficult to change a second object without changing the state of the first or breaking a hash link (see Maheshwari ¶66) another advantage is that it is possible to validate a chunk without decrypting it (see Maheshwari ¶76 ).

With respect to claim 44 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The system of claim 43, wherein the one or more of the subset of nodes is further selected based at least in part on a replica selection policy, the replica selection policy specifying which of the one or more replicas from which to provide said at least a portion of the data requested by the protected data access request based on a location of a source of the protected data access request and locations of the one or more replicas of the protected data. (Bosley ¶147-148 disclose specifying which node(s) that have the requested copy based on its location from the requesting node, which is interpreted as location of the request and location of the protected copy).

With respect to claim 45 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The system of claim 43, wherein the protected data access request comprises a request for a first file comprising two or more file blocks, and wherein at least one of the two or more file blocks is obtained from at least one replica of a second file having at least one file block that is the same as one of the two or more file blocks of the first file. (Storer column 6 lines 19-65 disclose copied chunks of data from other nodes and deduplicating a replica of any of the chunks of data wherein a “byte-by-byte comparison of the chunks” is performed).

With respect to claim 46, Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The system of claim 43, wherein at least one of the one or more changed file blocks in the new version of the given file is stored in a first subset of the plurality of cloud platforms, wherein at least one unchanged file block in the new version of the given file is stored in a second subset of the plurality of cloud platforms, and wherein the second subset of the plurality of cloud platforms is different than the first subset of the plurality of cloud platforms. (Storer column 6 line 50 to column 7 line 35 disclose that data chunks can be updated in a chunk data structure which is not yet updated in the global chunk data structure which is interpreted that before the update different versions would be on different cloud platforms illustrated in Storer Fig. 1 until an epoch wherein fingerprints are compare, data synchronized and deduplication performed as understood by the examiner from reading the prior art).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bosley, Orenstein, Miyata, Storer and Maheshwari as applied to claims 26-35, 39-42 and 43-46 above, and further in view of Whittaker (US 20170331679 A1) hereinafter referred to as Whittaker.

With respect to claim 36 Bosley in view of Orenstein, Miyata, Storer and Maheshwari disclose: The method of claim 35, 
They do not explicitly disclose: wherein the one or more data protection policies specify a set of replica placement parameters, the set of replica placement policies specifying at least one of network subnets and racks where the one or more replicas are to be stored in the multi-cloud environment.
However, Whittaker in an analogous art discloses: wherein the one or more data protection policies specify a set of replica placement parameters, the set of replica placement policies specifying at least one of network subnets and racks where the one or more replicas are to be stored in the multi-cloud environment. (Whittaker ¶36 discloses “the network topology data store 162, the metadata component 164 and the provisioning component 166. At block 305, the interface component 168 receives a request to provision a network device from a client 104. The network device may or may not be present in the networked computing environment 100. The request may include network location information relevant to the deployment of the network device, for example, information associated with a logical or physical location in a network or data center, respectively. Illustratively, a logical or physical location may be inferred or otherwise determined from information, including, but not limited to, a physical network address (e.g., MAC address), a logical network address (e.g., a dynamic IP address or a or static IP address), a subnet, a network gateway, a domain name server, a network location, a number of hops to a network location, routing information, a logical or physical group identifier, a rack identifier, a serial number or ID corresponding to one or more components of the physical computing device, a data storage location, or any other information that may indicate or be used to infer a logical or physical location.” And Whittaker ¶38 discloses storing the metadata based on the obtained network topology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosley, Orenstein, Miyata, Storer and Maheshwari as combined above wherein the one or more data protection policies specify a set of replica placement parameters, the set of replica placement policies specifying at least one of network subnets and racks where the one or more replicas are to be stored in the multi-cloud environment as disclosed by Whittaker to make efficient use of memory to specify a certain location since networking devices have limited hardware resources, such as memory or other associated storage medium, to accommodate larger routing tables, see Whittaker ¶2.

With respect to claim 37 Bosley in view of Orenstein, Miyata, Storer, Maheshwari and Whittaker disclose: The method of claim 36, wherein the distributed state monitor of the given data protection engine, in response to determining that the state of the one or more replicas of the protected data does not meet the duplication factor of the one or more data protection policies, causes creation of one or more additional replicas of the protected data at one or more locations in the multi-cloud environment that meet that set of replica placement policies. (based on the rationale used in instant application claim 34 mapping, Orenstein in ¶78 “if a region has more than TPOF backups, delete excess backups; (3) if a region has fewer than TPOF backups, (due to a node failure, or due to a promotion to authoritative), create a new incomplete region copy” and 82 disclose load balancing wherein certain types of data are copied on certain nodes and deleting excess backups which is interpreted as keeping a certain number of copies of data to meet the policy requirements).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493